ENOCH, Chief Justice,
dissenting.
I respectfully dissent. Gerald Wayne Stockman was indicted for theft of personal property in an aggregate value in excess of $20,000, a second degree felony. TexPenal Code Ann. § 31.03(e)(5)(B) (Vernon 1989). He was found guilty of the lesser included offense of theft over $750, but less than $20,000, a third degree felony. TexPenal Code Ann. § 31.03(e)(4)(A) (Vernon 1989). The evidence is sufficient to support Stockman’s conviction. I would overrule the point of error and affirm the trial court’s judgment.
To be sure, there is a civil dispute between Stockman and the Bealls, the complainants, as to much of what transpired. However, the existence of a civil dispute should not result in an acquittal for Stock-man. For example, fraud exists simultaneously in the civil and criminal laws; assault and murder have civil counterparts in tort and wrongful death; and theft is the criminal parallel of civil conversion. The elements of a transaction define whether it is a crime. It is not relevant that the transaction has its genesis under a contract. I agree with the majority and the jury that there is insufficient evidence to support a conviction of theft of personal property in excess of $20,000. However, I depart from the majority in its disagreement with the jury that a lesser included theft occurred.
Our responsibility is not to substitute our view of the evidence for that of the jury’s. Blankenship v. State, 780 S.W.2d 198, 207 (Tex.Crim.App.1989). Our job is to apply the appropriate standard of review. Although I agree with the standard of review as set forth by the majority, I believe that the majority did not follow that standard. The question for us to decide is whether, considering the evidence in the light most favorable to the jury’s verdict, there is sufficient evidence to support finding the essential elements of the crime beyond a reasonable doubt. Skelton v. State, 795 S.W.2d 162, 167 (Tex.Crim.App.1989), cert. denied, — U.S. —, 111 S.Ct. 210, 112 L.Ed.2d 170 (1990). The answer to that question is yes.
Stockman had no colorable right to the funds drawn to buy the appliances. Stock-man testified as follows:
Q: But you took a draw for those appliances, did you not?
A: That’s correct. I received a draw.
Q: And you didn’t pay for the appliances, did you?
A: No, I did not.
Q: But you told the banker you paid for them?
A: No.
Q: How did you get the draw for those — strike that question. Did the banker not ask you about the appliances specifically?
A: [At] the time that I made the draw on the appliances I did not request the entire amount for the appliances, I requested only $3,000. Mr. Oberlin was out of town at that time his secretary took the draw request and she went and had it approved by somebody else in the bank and called me back and said my draw had been approved. I found out a week or not quite a week later when I received the draw slip that I had gotten the entire amount, not the $3,000 that I had requested.
Q: Did you take the amount of draw and pay off the appliances?
A: No, I did not.
Q: Did you keep that money?
A: It was left in my checking account.
Q: Left in your checking account and eventually you drew it out some other way?
A: Eventually it was used.
Q: Personally?
A: Personally. Some of it.
Stockman specifically represented to the bank that he wanted $3,000 to buy appli-*638anees. He then admitted that he received more than that amount, but spent no money on appliances. Further, he gave no reason for not buying the appliances and admitted spending some of that money on personal items.
Regarding the appliance advances, the majority expresses concern that Stockman was fired by the Bealls before he could complete the job. Majority Opinion at 629. The testimony, though, shows that Stockman received the appliance draw at some time in December but was not removed from the job until the end of May. It is undisputed that in January, February, and March, Stockman withdrew more than $6,800 from the building account for his personal use.
Because the jury found that Stockman was guilty of the lesser included offense and because the evidence is sufficient to support this conviction, I would overrule the point of error and affirm.